Citation Nr: 0733024	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  01-02 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for the orthopedic 
manifestations of right ankle disability, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse rating decision by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In February 2005, the veteran testified at a 
Travel Board hearing chaired by Veterans Law Judge Constance 
Tobias who was designated by the Chairman of the Board to 
conduct that hearing and to render a final determination in 
this case.  38 U.S.C.A. § 7102(b) (West 2002).  In May 2005, 
the Board remanded the claim to the RO, via the Appeals 
Management Center (AMC) in Washington, D.C., for additional 
development.

In July 2006, the RO granted service connection for the 
neurological manifestations of right ankle disability, and 
assigned an initial 10 percent rating effective April 20, 
2006.  The veteran has not initiated an appeal with this 
decision.  The Board has rephrased the issue listed on the 
title page to clarify that the appeal is limited to the 
orthopedic manifestations of right ankle disability.

In June 2007, the Board notified the veteran that Judge 
Tobias was no longer employed by the Board, and offered him 
the opportunity for an additional hearing.  He has not 
requested another hearing, and the Board will proceed 
accordingly.


FINDINGS OF FACT

The veteran's right ankle, which demonstrates active range of 
motion in both plantar flexion and dorsiflexion, is not 
ankylosed.





CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
orthopedic manifestations of right ankle disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 
5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a disability rating in excess of 20 percent 
for the orthopedic manifestations of his right ankle 
disability.  Disability ratings are determined by the 
application of the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown , 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski , 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Historically, the veteran sprained his right ankle in March 
1978 while on active duty for training.  After service, he 
reported a history of right ankle pain with instability.  An 
RO rating decision in December 1997 granted service 
connection for limitation of motion of the right ankle, and 
assigned an initial 10 percent evaluation effective December 
2, 1996.

The veteran filed his current claim for an increased rating 
on December 29, 1999.  VA examination in June 2000 was 
significant for right ankle laxity and reduced range of 
active motion.  The examiner diagnosed post-traumatic 
instability of the right ankle with moderate to moderately 
severe posttraumatic arthritis.  An RO rating decision in 
August 2000 increased the disability rating to 20 percent 
under DC 5271 effective to the date of claim; December 29, 
1999.  The veteran has appealed this determination.

The veteran's current 20 percent rating under DC 5271 
contemplates marked limitation of motion of the ankle.  A 
disability rating greater than 20 percent is not provided 
under this diagnostic code.  See 38 C.F.R. § 4.71a, DC 5271.  
Normal range of motion of the ankle is zero to 20 degrees in 
dorsiflexion, and zero to 45 degrees in plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II.  As limitation of motion is 
compensable in degree, a separate rating for arthritis with 
painful motion is not for consideration.  See 38 C.F.R. 
§ 4.71a, DC 5003-5010.  As the maximum rating has been 
assigned based upon limitation of motion, there is no basis 
for further consideration of functional impairment on use due 
to pain.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); 
Spencer v. West, 13 Vet. App. 376, 381 (2000).

The only basis for a higher rating for the orthopedic 
manifestations of right ankle disability requires a finding 
of ankylosis.  38 C.F.R. § 4.71a, DC 5270.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  See Colayong v. West, 12 Vet 
App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 86 (28th ed. 1994).  Ankylosis of the ankle in 
plantar flexion between 30 and 40 degrees, or ankylosis in 
dorsiflexion, between 0 and 10 degrees, warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, DC 5270.  A 40 percent rating is 
warranted for ankylosis of the ankle in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees, or with abduction, adduction, inversion or eversion 
deformity.  Id.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 20 percent for the orthopedic 
manifestations of the veteran's right ankle disability.  The 
most recent VA examination, dated April 2006, showed active 
right ankle dorsiflexion and plantar flexion from 5 to 20 
degrees, respectively.  The previous medical examination 
reports and clinical records of file during the appeal period 
do not suggest ankylosis of the right ankle.  The veteran 
credibly claims painful and stiff motion, but does not 
describe his right ankle as being fixed in position.  There 
is simply no lay or medical evidence of right ankle ankylosis 
to warrant consideration of a higher rating under DC 5270.

Since the criteria of DC 5270 are inapplicable, the Board 
finds that the veteran's right ankle disability is properly 
rated at the 20 percent level under DC 5271.  Additionally, 
the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  The 
veteran has been awarded a 20 percent rating for the 
orthopedic manifestations of right ankle disability, and a 10 
percent rating for the neurologic manifestations of right 
ankle disability.  His surgical scar is rated as 
noncompensable in degree.  These evaluations contemplate loss 
of working time commensurate with the degree of disability 
assigned.  38 C.F.R. § 4.2.  There is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  VAOGCPREC 6-96.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
entitlement to an increased rating for the orthopedic 
manifestations of right ankle disability.  38 C.F.R. § 4.3.

The Duty to Notify and the Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev 'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  For an increased rating 
claim, proper VCAA notice might require notice of the 
criteria for establishing an effective date of award.  See 
generally Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran's claim was filed prior to the passage of the 
VCAA on November 9, 2000.  A post-adjudicatory RO letter in 
August 2003 advised him of the types of evidence and/or 
information deemed necessary to substantiate the claim as 
well as the relative duties on the part of himself and VA in 
developing his claim.  He was advised that potential sources 
of evidence that he could submit included dates of medical 
treatment in service, statements from lay witnesses aware of 
his disability, records and statements from service 
personnel, employment physical examinations, medical evidence 
from hospitals, clinics, and private physicians of treatment 
since service, pharmacy prescription records and insurance 
examination reports.  He was further advised to "[s]end any 
treatment records pertinent to your right ankle injury, 
especially those which are recent (within the last 12 
months).  In March 2006, he was advised of the criteria for 
establishing a disability rating and effective date of award.

The Board finds that the August 2003 and March 2006 RO 
letters substantially complied with the VCAA mandates.  The 
facts of this case are such that a higher rating may only be 
awarded with a showing of right ankle ankylosis which is not 
claimed or suggested by the record.  His complaints of right 
foot paresthesia and scar residuals have been separately and 
favorably addressed in a July 2006 RO rating decision.  The 
Board finds that the purposes of the VCAA notice requirements 
have been met as the veteran has had a meaningful opportunity 
to participate effectively in the processing of the claim as 
well as the opportunity to submit additional argument and 
evidence.  Any prejudicial harm connected with the post-
decisional nature of the notice letters was cured with 
readjudication of the claim in the July 2006 Supplemental 
Statement of the Case (SSOC).  See Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Principi, 20 
Vet. App. 370, 376 (2006).  As there is no factual dispute 
with respect to a finding of ankylosis, any technical notice 
deficiency results in non-prejudicial, harmless error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  See 
also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
medical and legal documents associated with a disability 
claim filed with the Social Security Administration (SSA) and 
VA examinations.  The RO erred by not making an additional 
attempt to obtain a possible medical examination report from 
the San Antonio Orthopaedic Group.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  However, the factual information 
is clear that the veteran has not, at any time, manifested 
ankylosis of the right ankle.  As a matter of law, there is 
no further basis for compensation with respect to the 
orthopedic manifestations of his right ankle disability so 
that an additional remand is not warranted.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (remands that would 
result in no benefit to the veteran should be avoided).  A 
thorough VA examination was conducted in April 2006 
specifically delineating all aspects of right ankle 
disability of service connected origin.  On this record, the 
Board finds that the duty to assist has been met.  38 
U.S.C.A. § 5103A.


ORDER

An increased disability evaluation for the orthopedic 
manifestations of right ankle disability is denied.



____________________________________________
C. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


